Citation Nr: 1821551	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-24 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cataract, right eye.

2. Entitlement to service connection for cataract, left eye.


ATTORNEY FOR THE BOARD

Mark A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967 in the United States Marine Corps. He received the Vietnam Service Medal, Vietnam Campaign Medal, and Purple Heart Medal for his service during the Vietnam War conflict.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. The Veteran's senile cataract of the right eye was not caused or aggravated by his service connected diabetes mellitus II; further, his right eye disability did not worsen beyond its natural progression as a result of any service connected disability.

2. The Veteran's senile cataract of the left eye was not caused or aggravated by his service connected diabetes mellitus II; further, his left eye disability did not worsen beyond its natural progression as a result of any service connected disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for senile cataract of the right eye have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1137, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2017).

2. The criteria for entitlement to service connection for senile cataract of the left eye  have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1137, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


B. Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2017). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

C. Aggravation of pre-service injury

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. 3.306 (2017).

Bilateral senile cataracts

The Veteran contends that his bilateral senile cataracts are the result of his military service. He served in the Republic of Vietnam during the Vietnam War Era and is service connected for diabetes mellitus II (DM) and bilateral peripheral neuropathy and erectile dysfunction as secondary to his DM. In his August 2011 Notice of Disagreement, he asked the VA to consider any disease diagnosed after discharge to be considered under 38 C.F.R. 3.306 as to whether his current eye disability was incurred in or aggravated by service.

With respect to element (1), a current disability, the Veteran has a bilateral eye disability. The Veteran was afforded a VA examination in May 2017. He was diagnosed with bilateral senile cataracts with refractive error (hypermetropia, astigmatism, and presbyopia) with on onset in 2007.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the evidence reveals that the Veteran did not manifest with an eye disability during service or within one year of separation. The Veteran's service treatment records and separation examination do not indicate any treatment or notation of eye pathology. Without an in-service incurrence of an eye disability, service connection on a direct basis is not warranted.

The Veteran does not argue service connection on a direct basis; rather, he contends that his bilateral cataracts are the result of his service connected DM. The Board finds that the medical evidence is against the claim as the competent, credible, and probative evidence of record weighs against a finding that the Veteran's bilateral senile cararacts were caused by service; additionally, his bilateral eye disability was not aggravated beyond its natural progression as the condition is the result of age-related charges and not caused by DM.

The May 2017 VA examiner noted that the Veteran was first diagnosed with DM in April 2007. At an eye evaluation in September 2007, the Veteran had a diagnosis of nuclear sclerotic cataracts bilaterally. There was no presence of diabetic retinopathy at this time. The examiner opined that senile cataracts are the result of age-related changes to a congenital condition. The Veteran did not manifest with eye pathology until he was 63 years old. Comparison between the 2007 and 2017 eye evaluations revealed that the Veteran's bilateral senile cataracts did not worsen beyond their natural progression.

The Board finds that the Veteran's bilateral senile cataracts more likely than not are the result of age-related changes in his eyes. The medical evidence supports normal eye functioning from the pre-service period, through service, and continuing until 2007. Between 2007 and 2017, his bilateral senile cataracts, noted as a congenital condition, did not worsen beyond their natural progression as a result of his DM or any other service connected disability. Additionally, there is no manifestation of peripheral retinopathy associated with DM and no worsening beyond the natural progression of the Veteran's senile cataracts seen from time of the 2007 onset to the May 2017  VA exam. As such, service connection under §3.306 is not warranted.


ORDER

Service connection for cataract of the right eye is denied.

Service connection for cataract of the left eye is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


